— In a matrimonial action, the plaintiff husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Velsor, J.), dated July 20, 1984, as awarded the defendant wife the sum of $150 per week in temporary maintenance, ordered him to pay the carrying charges on the marital residence and fuel and utility bills, and directed him to maintain existing medical, dental and life insurance policies.
*620Order affirmed, insofar as appealed from, without costs or disbursements.
Temporary maintenance is designed to insure that the needy spouse is provided with sufficient funds to meet his or her reasonable needs pending trial (cf. Jorgensen v Jorgensen, 86 AD2d 861). A review of the record indicates that Special Term did not abuse its discretion in fixing the award of pendente lite relief in this case. The issue of whether maintenance should be continued, the future financial circumstances of the parties, and other matters are best resolved at a trial of the matrimonial action (see, Kaltenbaeh v Kaltenbach, 88 AD2d 582, appeal dismissed 57 NY2d 736). Mangano, J. P., Gibbons, Thompson and Bracken, JJ., concur.